TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00065-CV



                                    Betty Scott, Appellant

                                                 v.

                                 Sakeenah Shabazz, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 91052, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              On the Court’s own motion, we withdraw the opinion and judgment dated

September 24, 2021, and reinstate this appeal.

              It is ordered on November 12, 2021.



Before Justices Goodwin, Baker, and Smith